   Case 1:19-cv-00986-RDM Document 9
                                   6 Filed 04/10/19 Page 1
                                                         5 of 2
                                                              6




                         



                                                   19-cv-00986-RDM




                   0122340ÿ64ÿ7ÿ8696
ÿ78634




04/10/2019                                    /s/ Elizabeth A. Fernandez
Case 1:19-cv-00986-RDM Document 9 Filed 04/10/19 Page 2 of 2
